Exhibit ESSEX PROPERTY TRUST, INC. AND SUBSIDIARIES Schedule of computation of Ratio and Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in thousands, except ratios) Quarter ended March 31 Years ended December 31 2008 2007 2006(1) 2005(1) 2004(1) 2003(1) Earnings: Income before discontinued operations $ 18,014 $ 41,664 $ 33,002 $ 47,373 $ 72,756 $ 27,175 Gain on sales of real estate - - - (6,391 ) (7,909 ) - Minority interests 5,843 19,937 18,807 20,709 28,133 25,827 Interest expense 20,183 80,995 72,898 70,784 60,709 49,985 Amortization of deferred financing costs 722 3,071 2,745 1,947 1,560 1,187 Total earnings $ 44,762 $ 145,667 $ 127,452 $ 134,422 $ 155,249 $ 104,174 Fixed charges: Interest expense $ 20,183 $ 80,995 $ 72,898 $ 70,784 $ 60,709 $ 49,985 Amortization of deferred financing costs 722 3,071 2,745 1,947 1,560 1,187 Capitalized interest 2,370 5,134 3,913 1,100 1,997 4,084 Preferred stock dividends 2,310 9,174 5,145 1,953 1,952 195 Perpetual preferred unit distributions 2,559 10,238 10,238 10,238 14,175 17,996 Total fixed charges and preferred stock dividends $ 28,144 $ 108,612 $ 94,939 $ 86,022 $ 80,393 $ 73,447 Ratio of earnings to fixed charges (excluding preferred stock dividends and preferred unit distributions) 1.92 X 1.63 X 1.60 X 1.82 X 2.42 X 1.89 X Ratio of earnings to combined fixed charges and preferred stock dividends 1.59 X 1.34 X 1.34 X 1.56 X 1.93 X 1.42 X (1) The above financial and operating information from January 1, 2003 through December 31, 2003 reflect the retroactive adoption of FIN 46R and SFAS 123. The results of operations for 2006, 2005, 2004, and 2003 have been reclassified to reflect discontinued operations for properties sold subsequent to December 31, 2006.
